Citation Nr: 0025861	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD) with bipolar disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for a 
bilateral hearing loss disability, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
tension/vascular headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of decisions dated in July and September 1998 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein increased 
disability ratings for the disabilities listed above were 
denied.  


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); that is, 
he has presented a claim that is plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  The most recent medical evidence of record consists 
of inpatient treatment records from the Alexandria, 
Louisiana, VA Medical Center (VAMC) dated from November to 
December 1999.  Hospital records indicate an admission 
diagnosis of bipolar disorder and PTSD.  The veteran's 
complaints upon admission included nightmares and flashbacks 
of his Vietnam service.  The veteran's discharge summary 
indicates that he received the maximum psychiatric benefit 
from this hospitalization and he was discharged with 
instructions to seek follow up treatment at the VAMC.  He was 
to return to the VA Mental Hygiene Clinic (MHC) two weeks 
following discharge for group therapy and 30 days following 
discharge for psychiatric follow-up.  The claims folder does 
reflect that the records following his VAMC discharge in 
December 1999 were obtained or that efforts were undertaken 
to associate them with the claims folder.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, an attempt to obtain these MHC treatment records must 
be undertaken. 

The Board notes that the most recent Statement of the Case 
that addresses the issues of increased disability ratings for 
a bilateral hearing loss disability and tension/vascular 
headaches was issued in February 1999.  Subsequent to that 
Statement of the Case, evidence has been added to the 
appellant's claims folder, to include extensive VA treatment 
records and hospital records.  Applicable VA regulations 
state that any pertinent evidence submitted by the appellant 
that is accepted by the Board must be referred to the agency 
of original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 20.1304(c).  A review of the claims folder does not 
indicate that any such waiver has been received.  
Accordingly, a remand for the issuance of a Supplemental 
Statement of the Case addressing the aforementioned issues is 
necessary.  

Additionally, the Board is of the opinion that new VA 
examinations are in order. The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  While the veteran was afforded a 
mental status examination in December 1999, this examination 
was undertaken when the veteran was receiving inpatient 
treatment for an exacerbation of his PTSD and bipolar 
disorder.  The Board is of the opinion that a new examination 
would be helpful to ascertain the current level of severity 
associated with the veteran's PTSD.  Such examination should 
take into account any additional medical records received 
while this case is remand status.   

The most recent examinations of the veteran's hearing loss 
and headaches were conducted in July and August 1998.  In 
light of the length of time that has past since these 
examinations and the additional medical evidence that has 
been associated with the claims folder since the 
examinations, the Board believes that a new examination would 
be helpful to ascertain the current nature and severity of 
these disabilities.

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
veteran for his PTSD, hearing loss 
disability, and headaches since December 
1999.  After securing the necessary 
release(s), the RO should obtain these 
records.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination to ascertain the 
severity of his PTSD.  Prior to the 
scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented.

The claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, and a copy of this 
remand must be available to the examiner 
for review in conjunction with the 
examination.  The examiner must conduct a 
detailed mental status examination.  Any 
indicated tests or studies should be 
accomplished. The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.  
On the examination report, the examiner 
should:

a.  Indicate the exact diagnosis or 
diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that 
are attributable to his service- 
connected PTSD and bipolar disorder; 

b.  Discuss the effect, if any, of 
the veteran's PTSD, as opposed to 
any nonservice-connected psychiatric 
or physical disorders, on his social 
and industrial adaptability.  If it 
is medically impossible to 
distinguish symptoms resulting from 
the various disorders, the examiner 
should specifically state so in the 
examination report.  

c.  Assign a Global Assessment of 
Functioning (GAF) score for the 
veteran's service-connected 
psychiatric disorder consistent with 
the American Psychiatric 
Association: Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.

3.  The RO should schedule the veteran 
for a VA audiological examination with a 
state-licensed audiologist to ascertain 
the current severity of his bilateral 
hearing loss disability.  Prior to the 
scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented.

The claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, and a copy of this 
remand must be available to the examiner 
for review in conjunction with the 
examination.  The examination must 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry tests.  Additionally, 
the examination must be conducted without 
the use of hearing aids.  See 38 C.F.R. 
§ 4.85.  

4.  Additionally, the RO should schedule 
the veteran for a VA examination with an 
appropriate physician to ascertain the 
current level of disability resulting 
from his service connected 
tension/vascular headaches.  Prior to the 
scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented.

The claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, and a copy of this 
remand must be available to the examiner 
for review in conjunction with the 
examination.  Any indicated tests or 
studies should be accomplished.  The 
examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  On the 
examination report, the examiner should 
indicate whether the veteran's 
tension/vascular headaches result in 
prostrating attacks.  If tension/vascular 
headaches do result in prostrating 
attacks, the report should indicate the 
frequency and severity of such attacks.  
If the frequency and severity of such 
attacks cannot be determined, the 
examiner should specifically state so in 
the examination report.  

5.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  The Court has held 
that, if the requested examinations do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).

6.  The RO should then readjudicate the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b).



- 8 -


